ORDER

PER CURIAM.
AND NOW, this 8th day of December, 2015, in response to the Petition for Withdrawal of Counsel, this matter is REMANDED to the Court of Common Pleas of Luzerne County for‘it to determine, within 45 days, whether counsel " should be permitted to withdraw. If leave to withdraw is denied, counsel is directed to file a Petition for Allowance of Appeal within 80 days of that-order. Alternatively, if the court grants-leave to withdraw, Petitioner may submit a Petition for Allowance of Appeal within 30 days of that order.